Citation Nr: 0211669	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral high frequency hearing loss.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lower left leg disability.

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin condition due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from February 1967 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision in December 1998 by the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has previously remanded these issues.  In August 
2000, the Board remanded all of the above-noted matters for 
further procedural and evidentiary development, to include VA 
medical records for pertinent treatment alleged by the 
veteran to be in the VA's possession.  In January 2001, the 
Board again remanded these matters to obtain relevant VA and 
private treatment records, as well as for procedural 
clarification.  The Board notes that the remand directives 
were accomplished and that no further development in this 
case is required.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. Service connection for bilateral high frequency hearing 
loss was denied by a Board decision in February 1989.  

3. Service connection for a lower left leg disability was 
denied by a Board decision in February 1989.  

4. Service connection for a chronic skin condition due to 
herbicide exposure was denied by a Board decision in February 
1989.  The RO reviewed the claim in August 1991 based on the 
veteran's allegations of Agent Orange exposure and again 
denied the claim.  The veteran filed a claim to reopen his 
claim for service connection for a chronic skin condition due 
to herbicide exposure, which was denied in a rating decision 
dated in June 1994; notice of the denial followed and no 
appeal was filed.  


CONCLUSIONS OF LAW

1. The February 1989 Board decision denying entitlement to 
service connection for a left leg disability, defective 
hearing, and skin disease is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2001).

2. The RO's decision in June 1994 denying service connection 
for a skin disease as a result of Agent Orange exposure is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

3. No new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral high 
frequency hearing loss since the February 1989 Board 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  

4. No new and material evidence has been received to reopen 
the veteran's claim for service connection for lower left leg 
disability since the February 1989 Board decision.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

5. No new and material evidence has been received to reopen 
the veteran's claim for service connection for chronic skin 
condition due to herbicide exposure since the June 1994 
rating decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West Supp. 2001), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Fed. Reg. at 
45,620.  

In this case, the veteran's claim was filed prior to August 
29, 2001.  Nonetheless, 
while the regulatory changes imposed by the VCAA as noted 
above are not applicable in the instant case, as a threshold 
matter, the Board notes that on review of the claims folder, 
the RO in fact, has complied with the new statutory 
provisions.  In a January 1997 letter to the veteran, the VA 
explained to the veteran what he needed to submit to 
constitute new and material for the purpose of reopening his 
claims.  In a May 1997 letter, the RO informed the veteran of 
the status of his claims and what was required to reopen his 
previously denied service connection claims.  In a July 1998 
letter, the RO stated what was needed from the veteran 
regarding his service connection claims as well as what the 
veteran could request from the RO in this regard.  Further, 
in the December 1998 rating decision, the RO informed the 
veteran again as to the pertinent law and regulations 
regarding the submission of new and material evidence in 
support of his service connection claims.  

In May 1999, the veteran had a personal hearing on the above 
matters.  A supplemental statement of the case (SSOC) was 
provided in August 1999 in which the relevant regulations 
regarding the submission of new and material evidence were 
included.  Another SSOC was provided in September 2000 that 
informed the veteran of the status of his claim and responses 
to development efforts.  In September 2001, the RO issued an 
SSOC notifying the veteran of receipt and review of records 
requested pursuant to the Board's remand as well as informing 
the veteran again of the applicable law and regulations.  

Thus, in light of the above, the Board notes that the veteran 
has been notified and informed of the relevant law and 
regulations affecting his claims and that essentially, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he has submitted new and material 
evidence to reopen his service connection claims for 
bilateral hearing loss, lower leg disability, and chronic 
skin condition due to herbicide exposure.  A veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(2001).  Service connection may also be allowed on a 
presumptive basis for certain disabilities if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  

The Board notes that in order to reopen a previously denied 
claim, new and material evidence must be submitted by the 
claimant.  38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

Bilateral hearing loss 

With respect to the veteran's claim of service connection for 
bilateral hearing loss, the Board notes that his claim was 
first denied in a rating decision dated in February 1988 and 
upheld by the Board in February 1989 based on the failure to 
provide evidence of bilateral hearing loss coincident with 
service or within the relevant presumptive period.  Since the 
last final determination by the Board on the merits in 
February 1989, the veteran has indeed submitted numerous 
additional documents and evidence in support of his hearing 
loss claim.  

In particular, pursuant to Remand directives, VA outpatient 
records extending from 1984 to 2001 have since been 
associated with the veteran's claims folder.  These records 
are indicative of ongoing treatment for the veteran's 
bilateral hearing loss, use of hearing aids, and related 
symptoms.  Further, the veteran testified during his May 1999 
hearing that while in Vietnam, he was exposed to rocket 
explosion and lost his hearing as a result.  He stated that 
his hearing loss never went away from that time.  Moreover, 
the veteran has submitted multiple personal statements, 
congressional inquiries, and other lay statements that 
address his complaints of symptoms related to bilateral 
hearing loss allegedly incurred in service.  Thus, in this 
regard, the veteran has provided new evidence since the 
February 1989 Board decision.  
Nonetheless, in spite of the veteran's additional evidence 
and allegations of inservice incurrence, the Board has 
determined that he has not submitted new and material 
evidence so as to warrant a reopening of his service 
connection claim for bilateral hearing loss.  The Board notes 
that the medical records submitted do confirm bilateral high 
frequency hearing loss, but do not establish onset of the 
disability in service or, in fact, until many years after 
service.  Further, while the veteran's contentions and lay 
statements of record indicate treatment post-service for 
bilateral high frequency hearing loss, they do not constitute 
objective evidence that bears directly and substantially upon 
the matter under consideration.  That is, the evidence does 
not support inservice incurrence of high frequency bilateral 
hearing loss.  Thus, in this respect, the evidence provided 
by the veteran is new to the record, in the sense that it was 
not previously associated with the claims folder or 
considered at the time of the last final determination by the 
Board in the February 1989 decision.  38 C.F.R. § 3.156(a).  

However, the evidence is cumulative and redundant of 
previously submitted documents and is not so significant that 
it must be considered in order to fairly decide the merits of 
his claim.  Thus, while new to the record, such evidence is 
not considered material, that is, it does not bear directly 
and substantially on the matter on appeal, and as such, does 
not substantiate the veteran's service connection claim so as 
to warrant a reopening of his service connection claim.  38 
C.F.R. § 3.156(a).  

Therefore, in light of the above evidence that only confirms 
the onset of bilateral hearing loss remote from his period of 
service, the Board has determined that the veteran has not 
submitted new and material evidence to reopen his service 
connection claim for bilateral hearing loss.  Id.  Thus, his 
claim is denied.

Lower left leg disability 

With respect to the veteran's claim of lower left leg 
disability coincident with his period of service, again the 
Board notes at the outset, that his claim must be denied.  
The Board acknowledges that since its decision in February 
1989, the veteran has provided additional evidence which is 
now associated with the record.  Specifically, he has 
submitted VA outpatient medical records extending from 1984 
to 2001 that disclose complaints of left leg pain and 
associated symptomatology, personal hearing testimony, 
letters to Congress, and lay statements.  Indeed, this 
evidence is new, in that it was not previously associated 
with the claims folder or considered by the Board at the time 
of its decision in 1989.  However, pursuant to the applicable 
law and regulations, such evidence is not material in that it 
does not bear directly and substantially on the matter on 
appeal.  38 C.F.R. § 3.156(a).  

In essence, the evidence provided by the veteran merely 
repeats evidence considered earlier by the Board or is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  Id.  Thus, such evidence 
does not serve to reopen the veteran's service connection 
claim for lower left leg disability, and as such, his claim 
is denied.  

Chronic skin disorder

The veteran's claim for service connection related to a 
chronic skin disorder was initially denied in August 1987 due 
to the absence of any chronic disorder at the time of 
separation from service.  In the Board decision dated in 
February 1989, the Board upheld the prior denial, having 
considered the veteran's service medical records, private 
medical records dated from 1985 to 1988, and VA examination 
conducted in March 1987.  In an August 1991 rating decision, 
the RO considered the issue to service connection for a 
chronic skin disorder based on exposure to Agent Orange, as 
alleged by the veteran.  In a June 1994 rating decision, the 
RO denied the veteran's claim on the merits, that decision 
being the last final determination on this matter.  

At the time of the June 1994 rating decision, the RO 
considered the veteran's service medical records, VA 
examination in March 1987, 1988 private medical records, and 
VA outpatient reports from 1987 to 1989.  However, the 
evidence failed to show any skin disability associated with 
exposure to Agent Orange or otherwise.  Since the time of the 
1994 rating decision, the veteran has indeed submitted new 
records.  Overall, he has provided VA medical records dated 
from 1997 to 1998 that disclose a diagnosis of dermatitis; a 
VA medical record dated in March 1998, which discloses 
complaints of a chronic rash, allegedly for the prior 20 
years, etiology unknown; and VA clinical records extending 
from 1984 to 2001.  

Further, the veteran has provided lay statements and 
testimony in support of his claim.  The veteran has testified 
that since he returned from Vietnam, he has had swelling and 
rashes on his face and testicles.  He offered a private 
physician's statement dated in March 1988 to the effect that 
in November 1969, the physician recalled that he treated the 
veteran for a rash of unknown origin in his genital area.  
Nonetheless, the Board notes that on separation from service, 
there was no residual chronic skin disability noted or 
indicated otherwise.  Moreover, in spite of the veteran's 
contentions, his statements alone are not competent evidence 
for the purpose of establishing service connection.  As a lay 
person, untrained in the field of medical diagnostics, the 
veteran alone is incompetent to offer an opinion which 
requires specialized medical knowledge.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, on review of the record and in light of the newly 
submitted evidence, the Board notes that the veteran has not 
provided new and material evidence so as to reopen his 
service connection claim related to a chronic skin disorder.  
While the evidence he has provided is new to the record, it 
is redundant and cumulative of previously submitted evidence 
and it is not material within the meaning of the applicable 
law and regulations.  That is, the evidence the veteran has 
submitted since the last final determination in June 1994 
does not bear directly and substantially on the matter at 
hand.  38 C.F.R. § 3.156(a).  

In light of the above, the veteran's claim is denied.  



ORDER

No new and material evidence having been submitted, the 
veteran's claim to reopen a service connection claim for 
bilateral hearing loss is denied.  

No new and material evidence having been submitted, the 
veteran's claim to reopen a service connection claim for 
lower left leg disability is denied.  

No new and material evidence having been submitted, the 
veteran's claim to reopen a service connection claim for 
chronic skin condition due to herbicide exposure is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

